Mr. Justice Texidor
delivered the opinion of the court.
The errors assigned against the judgment in the present case are really two, one on the weighing of the evidence and one in regard to the imposition of the penalty.
The stenographic record shows that the evidence was properly weighed by the trial court, and only by adding facts or statements not appearing in the record could it be contended that the trial court erred in weighing it.
As regards the sentence, we find it in harmony with the law.
The judgment appealed from must be affirmed.